DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 27 March, 2019.
Claims 1 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 15 require “transmitting . . . the first/second/third set of medical scans (and second/third annotation data) to a set of client devices associated with a set of users”; “displaying to one of the users”; and “receiving first/additional annotation data from the set of client devices”. Examiner cannot determine the metes and bounds of the claims. For example, the claims require receiving annotations from “the set of client devices” but only displays the scans and annotations “to one of the set of users . . . with a corresponding one of the set of client devices”. It is unclear how the remainder of the set of users (those other than the one) can provide annotations without viewing the scans. It is unclear if the first and second training step is based on annotations generated by one user, or by the set of users. Appropriate correction and or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 15 is representative. Claim 15 recites:
A method for execution by a model-assisted annotating system, the method comprising:
receiving, via a receiver, a first set of medical scans for review; 
transmitting, via a transmitter, the first set of medical scans to a set of client devices associated with a set of users, wherein each of the first set of medical scans is displayed to one of the set of users via an interactive interface displayed by a display device associated with a corresponding one of the set of client devices;
receiving a first set of annotation data from the set of client devices, wherein each of the first set of annotation data is generated by one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide annotation data for one of the first set of medical scans displayed by the one of the set of client devices;
performing a first training step to train a computer vision model by utilizing image data of the first set of medical scans as input labels and by utilizing the first set of annotation data as output labels;
receiving, via the receiver, a second set of medical scans for review; generating a second set of annotation data by performing an inference function on image data of the second set of medical scans, wherein the inference function utilizes the computer vision model, and wherein each of the second set of annotation data is generated as output of performing the inference function on a corresponding one of the second set of medical scans;
transmitting, via the transmitter, the second set of medical scans and the second set of annotation data to the set of client devices, wherein each of the second set of medical scans is displayed to one of the set of users in conjunction with a corresponding one of the second set of annotation data via the interactive interface;
receiving a set of additional annotation data from the set of client devices, wherein each of the set of additional annotation data is generated by one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide additional annotations to the corresponding one of the second set of annotation data displayed in conjunction with one of the second set of medical scans by the one of the set of client devices;
performing a second training step to generate an updated computer vision model by utilizing the set of additional annotation data to update the computer vision model;
receiving, via the receiver, a third set of medical scans for review; 
generating a third set of annotation data by performing an updated inference function on image data of the third set of medical scans, wherein the updated inference function utilizes the updated computer vision model, and wherein each of the third set of annotation data is generated as output of performing the updated inference function on a corresponding one of the third set of medical scans; and
transmitting, via the transmitter, the third set of medical scans and the third set of annotation data to the set of client devices, wherein each of the third set of medical scans is displayed to one of the set of users in conjunction with a corresponding one of the third set of annotation data via the interactive interface. 
Claim 1 recites a system that executes the steps of the method recited in Claim 1.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.

STEP 1
The claims are directed to a system and a method which are included in the statutory categories of invention.

STEP 2A PRONG ONE
The claims recite the abstract idea of:  
receiving, via a receiver, a first set of medical scans for review; 
transmitting, via a transmitter, the first set of medical scans to a set of client devices associated with a set of users, wherein each of the first set of medical scans is displayed to one of the set of users via an interactive interface displayed by a display device associated with a corresponding one of the set of client devices;
receiving a first set of annotation data from the set of client devices, wherein each of the first set of annotation data is generated by one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide annotation data for one of the first set of medical scans displayed by the one of the set of client devices;
performing a first training step to train a computer vision model by utilizing image data of the first set of medical scans as input labels and by utilizing the first set of annotation data as output labels;
receiving, via the receiver, a second set of medical scans for review; generating a second set of annotation data by performing an inference function on image data of the second set of medical scans, wherein the inference function utilizes the computer vision model, and wherein each of the second set of annotation data is generated as output of performing the inference function on a corresponding one of the second set of medical scans;
transmitting, via the transmitter, the second set of medical scans and the second set of annotation data to the set of client devices, wherein each of the second set of medical scans is displayed to one of the set of users in conjunction with a corresponding one of the second set of annotation data via the interactive interface;
receiving a set of additional annotation data from the set of client devices, wherein each of the set of additional annotation data is generated by one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide additional annotations to the corresponding one of the second set of annotation data displayed in conjunction with one of the second set of medical scans by the one of the set of client devices;
performing a second training step to generate an updated computer vision model by utilizing the set of additional annotation data to update the computer vision model;
receiving, via the receiver, a third set of medical scans for review; 
generating a third set of annotation data by performing an updated inference function on image data of the third set of medical scans, wherein the updated inference function utilizes the updated computer vision model, and wherein each of the third set of annotation data is generated as output of performing the updated inference function on a corresponding one of the third set of medical scans; and
transmitting, via the transmitter, the third set of medical scans and the third set of annotation data to the set of client devices, wherein each of the third set of medical scans is displayed to one of the set of users in conjunction with a corresponding one of the third set of annotation data via the interactive interface. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 15, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The claims recite a process for the supervised training of a computer vison model As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims do not include additional functional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not recite any additional functional features. The processor and memory in Claim 1 are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. As such, there are no additional elements recited in the claim that serve to integrate the abstract model training process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract model training process. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure i.e. a processor and memory. Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of annotation data (2 – 5, 8, 16 - 18); types of training data (10); types of labels (14); those that recite additional abstract ideas including 3rd training step (7, 19); identify weak labels (8); determine additional training data criteria for 3rd training step (9, 20); grouping scans by type and evaluating each grouping (11); receiving 4th annotation data (12); using label dependency rules to generate inference trends (13, 14);  ; those that recite well-understood, routine and conventional activity or computer functions including: displaying information (overlays) (6); those that recite insignificant extra-solution activities; or those that are an ancillary 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 14 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1).
CLAIMS 1 and 15
Wang discloses a system and method for applying machine learning to medical image analysis that includes the following limitations:
receive, via a receiver, a first set of medical scans; perform a first training step to train a computer vision model by utilizing image data of the first set of medical scans as input; (Wang 0007, 0008, 0039, 0044);
receive, via the receiver, a second set of medical scans for review; generate a second set of annotation data by performing an inference function on image data of the second set of medical scans, wherein the inference function utilizes the computer vision model, and wherein each of the second set of annotation data is generated as output of performing the inference function on a corresponding one of the second set of medical scans; transmit, via the transmitter, the second set of medical scans and the second set of annotation data to the set of client devices, wherein each of the second set of medical scans is displayed to one of the set of users in conjunction with a corresponding one of the second set of annotation data via the interactive interface; 
receive a set of additional annotation data from the set of client devices, wherein each of the set of additional annotation data is generated by one of the set of client devices; (Wang 0014, 0029, 0045);
perform a second training step to generate an updated computer vision model by utilizing the set of additional annotation data to update the computer vision model; 
receive, via the receiver, a third set of medical scans for review; (Wang 0011, 0014, 0029 – 0033, 0039, 0041);
generate a third set of annotation data by performing an updated inference function on image data of the third set of medical scans, wherein the updated inference function utilizes the updated computer vision model, and wherein each of the third set of annotation data is generated as output of performing the updated inference function on a corresponding one of the third set of medical scans; (Wang 0029, 0049); and
transmit, via the transmitter, the third set of medical scans and the third set of annotation data to the set of client devices, wherein each of the third set of medical scans is displayed to one of the set of users in conjunction with a corresponding one of the third set of annotation data via the interactive interface; (Wang 0032, 0033).
Wang teaches a medical image analysis system that, in an initial phase of operation, applies machine learning techniques including inputting training data to a deep learning module to build an artificial intelligence model – i.e. an inference function - used to analyze images – i.e. a first training step to train a computer vision model using a first set of medical scans as input (0007). After the model is trained, another medical image (another training data or testing data) 
With respect to the following limitations:
receive, via a receiver, a first set of medical scans for review; (Abedin 0011, 0012);
transmit, via a transmitter, the first set of medical scans to a set of client devices associated with a set of users, wherein each of the first set of medical scans is displayed to one of the set of users via an interactive interface displayed by a display device associated with a corresponding one of the set of client devices; (Abedin 0011, 0023, 0025
receive a first set of annotation data from the set of client devices, wherein each of the first set of annotation data is generated by one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide annotation data for one of the first set of medical scans displayed by the one of the set of client devices; (Abedin 0011, 0025, 0036, 0047)
perform a first training step to train a computer vision model by utilizing image data of the first set of medical scans as input labels and by utilizing the first set of annotation data as output labels; (Abedin 0011);
receive a set of additional annotation data in response to a prompt via the interactive interface displayed by the display device to provide additional annotations to the corresponding one of the second set of annotation data displayed in conjunction with one of the second set of medical scans by the one of the set of client devices; (Abedin 0025).
Wang teaches receiving a first set of medical scans – i.e. reference images – and training a model using the images. Such reference images inherently include an image and a label that classifies the image. Nonetheless, Wang does not expressly disclose the process for receiving first annotation data from users: i.e. transmit and display scans, and generate annotation data in response to a prompt. Abedin discloses a system and method for annotating image datasets for the purpose of training and testing image analytics algorithms (0011). Collection of images are assigned to registered experts for annotation, transmitted and displayed to the users using known browser techniques. The users assign labels to the images using a label selection pane in response to a prompt (0025). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included the recited annotation process, in accordance with the teaching of Abedin, in order to provide labeled datasets for training decision support systems while easing the labeling burden on experts.
With respect to the following:
at least one processor; and a memory that stores operational instructions that, when executed by the at least one processor; (Wang 0005).
Wang discloses a server storing a deep learning module and an electronic device.

CLAIMS 2 and 16
The combination of Wang/Abedin discloses the limitations above relative to Claims 1 and 15. 
wherein the set of additional annotation data includes a set of corrected annotation data, wherein the second training step utilizes image data of the second set of medical scans as input labels and utilizes the set of corrected annotation data as output labels; (Wang 0045) – disclosing receiving correction from the user to correct the output of the trained model.
Additionally, Abedin discloses the following limitation:
wherein each of the set of corrected annotation data is generated by one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide corrections to the corresponding one of the second set of annotation data displayed in conjunction with one of the second set of medical scans; (Abedin 0025, 0038, 0047).
Abedin discloses a system and method for annotating image datasets for the purpose of training and testing image analytics algorithms (0011). Collection of images are assigned to registered experts for annotation, transmitted and displayed to the users using known browser techniques. The users assign labels to the images using a label selection pane in response to a prompt (0025). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included the recited annotation process, including for any number of training iterations found in Wang, in accordance with the teaching of Abedin, in order to provide labeled datasets for training decision support systems while easing the labeling burden on experts.
Claims 3, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang: .
CLAIMS 3, 4 and 17
The combination of Wang/Abedin discloses the limitations above relative to Claims 1 and 15. The above claims recite training a model using global binary abnormality labels input by a user – i.e. the presence or absence of an abnormality - and further annotating the results generated by the trained model to include abnormality characterization data and using the abnormality characterization data to further train the model. The specification does not provide a description of what abnormality characterization data includes; therefore, Examiner attributes its ordinary meaning to the term. For example an abnormality in a medical image may be characterized by a measurement of its size, texture, disease severity or stage, whether it is benign or cancerous, etc. The further trained model then generates abnormality characterization data for an analyzed image. Examiner asserts that providing characterization data for an abnormality is old and well known, a fact for which Examiner takes Official Notice. It would then be obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included any number of image features in training data for an image analysis algorithm, including the recited abnormality characterizations, in accordance with the Official Notice, in order to provide labeled datasets for training decision support systems while easing the labeling burden on experts.
Claims 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1) and in view of Morita et al.: (US PGPUB 2004/0100476 A1).

CLAIMS 5, 6 and 18
The combination of Wang/Abedin discloses the limitations above relative to Claims 1 and 15. With respect to the following limitations:
wherein the second set of annotation data includes region of interest data generated as output of the inference function, and  wherein the region of interest data of one of the second set of annotation data is utilized to indicate a location of an abnormality indicated in the one of the second set of annotation data in the display of a corresponding one of the second set of medical scans via the interactive interface; wherein the interactive interface displays segmentation data outlining the abnormality overlaying the image data of the corresponding one of the second set of medical scans; (Morita 0003 – 0005, 0007, 0010, 0034, 0035, 0038, 0043, 0048).
Morita discloses a system and method for displaying results from a trained CAD algorithm that includes identifying, highlighting and displaying on a graphical interface, a region of interest or structure found in medical images. The region of interest is segmented to separate the region of interest from the background as delineated by an edge or boundary and may be overlaid with geometric or colored markers at the site of the identified structure. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included identifying regions of interest with segmentation data, in accordance with the teaching of Morita, in order focus the attention of the reviewer.
Claims 7 – 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1) and in view of Garera et al.: (US PGPUB 2014/0314311 A1).
CLAIMS 7 – 9, 11, 19 and 20
The combination of Wang/Abedin discloses the limitations above relative to Claims 1 and 15. With respect to the following limitations:
generate inference trend data by automatically evaluating the third set of annotation data to identify at least one trend; and perform a third training step to generate a second updated computer vision model based on the inference trend data; (Garera 0038, 0039, 0042 – 0044, 0048 – 0053);
wherein each of the third set of annotation data includes a confusion matrix indicating a plurality of probability values for a plurality of labels, and wherein generating the inference trend data includes identifying at least one weak label of the plurality of labels based on determining corresponding probability values in confusion matrices of the third set of annotation data compare unfavorably to a confidence threshold; (Garera 0039, 0040, 0050, 0051);
determine additional training data criteria corresponding to the at least one weak label; (Garera 0048 – 0050); transmit, via the transmitter, a request for additional training data that indicates the additional training data criteria; and receive, via the receiver, a fourth set of [training data] in response to the request for additional training data; wherein performing the third training step includes utilizing the fourth set of [training data] as input labels and further includes utilizing a fourth set of annotation data for the fourth set of medical scans as output labels; (Garera 0042, 0043);
wherein the third set of medical scans correspond to a plurality of scan types, wherein generating the inference trend data further includes grouping the third set of medical scans by the plurality of scan types into a plurality of groupings and separately evaluating the third set of annotation data for each of the plurality of groupings, wherein the at least one weak label is identified for one of the plurality of groupings, and wherein the additional training data criteria indicates one of the plurality of scan types corresponding to the one of the plurality of groupings; (Garera 0045).
Garera discloses a system and method for classifying records that includes generating confidence scores (i.e. an inference trend) for results obtained from a trained classifier using machine learning techniques. Results that are below a threshold are identified as low confidence results. Additional training data is determined and requested for the low confidence results, which is used in an iterative training process to update the algorithm. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included re-training a model for low confidence results, in accordance with the teaching of Garera, in order make the classifier more accurate.
CLAIMS 10 and 12
The combination of Wang/Abedin/Garera discloses the limitations above relative to Claim 9. Additionally, Wang discloses the following limitations:
wherein the additional training data criteria indicates at least one type of abnormality; (Wang 0040);
transmit, via the transmitter, the fourth set of medical scans to the set of client devices, wherein each of the fourth set of medical scans is displayed to one of the set of users via the interactive interface displayed by a display device associated with a corresponding one of the set of client devices; and receive the fourth set of annotation data from the set of client devices, wherein each of the fourth set of annotation data is generated by one of the set of client devices in response to a prompt via the interactive interface displayed by the display device to provide annotation data for one of the fourth set of medical scans displayed by the one of the set of client devices; (Wang 0042).
Wang discloses training data that is related to an abnormality as well at repetitive training steps.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1) in view of Garera et al.: (US PGPUB 2014/0314311 A1) and in view of Gital et al.: (US PGPUB 2009/0171991 A1).
CLAIM 13
The combination of Wang/Abedin/Garera discloses the limitations above relative to Claim 7. Additionally, Garera discloses the following limitations:
wherein each of the third set of annotation data includes a confusion matrix indicating a plurality of probability values for a plurality of labels, (Garera 0039, 0040). 
Garera discloses assigning a confidence score (i.e. probability) that the result is correct. With respect to the following:
determine a plurality of desired label dependency rules, wherein each of the plurality of desired label dependency rules indicates at least two of the plurality of labels and wherein each of the plurality of desired label dependency rules further indicates a desired relationship between a corresponding at least two of the plurality of probability values for the at least two of the plurality of labels, wherein generating the inference trend data includes determining probability values in confusion matrices of the third set of annotation data compare unfavorably to at least one of the plurality of desired label dependency rules; (Gital 0035 – 0038).
The claim requires dependency rules that define a relationship between two labels. A weak label is identified when it does not meet the rule. Gital discloses a data verification system that includes dependency rules that defines the relationship between two fields in a database. The rules may also be used to identify incorrect values. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included dependency rules that define relationships between two terms, in accordance with the teaching of Gital, in order improve database efficiency.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang: (US PGPUB 2020/0019823 A1) in view of Abedin et al.: (US PGPUB 2019/0026278 A1) in view of Garera et al.: (US PGPUB 2014/0314311 A1) and in view of Gital et al.: (US PGPUB 2009/0171991 A1) and in view of Official Notice.
CLAIM 13
The combination of Wang/Abedin/Garera/Gital discloses the limitations above relative to Claim 13. With respect to the following limitations:
wherein the plurality of labels includes a global abnormality label, wherein one of the plurality of probability values for the global abnormality label indicates a probability that any abnormality is present;
wherein the plurality of labels further includes a set of abnormality classification labels, wherein each one of a set of the plurality of probability values for the set of abnormality classification labels indicates a probability that an abnormality of a classification indicated by a corresponding one of the set of abnormality classification labels is present.
The above claims recite training a model using global binary abnormality labels input by a user – i.e. the presence or absence of an abnormality - and further annotating the results generated by the trained model to include abnormality characterization data and using the abnormality characterization data to further train the model. The specification does not provide a description of what abnormality characterization data includes; therefore, Examiner attributes its ordinary meaning to the term. For example an abnormality in a medical image may be characterized by a measurement of its size, texture, disease severity or stage, whether it is benign or cancerous, etc. The further trained model then generates abnormality characterization data for an analyzed image. Examiner asserts that providing characterization data for an abnormality is old and well known, a fact for which Examiner takes Official Notice. It would then be obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image analysis system of Wang so as to have included any number of image features in training data for an image analysis algorithm, including the recited abnormality characterizations, in accordance with the Official Notice, in order to provide labeled datasets for training decision support systems while easing the labeling burden on experts.
With respect to the following:
wherein a first one of the set of the plurality of desired label dependency rules indicates that if at least one of the set of the plurality of probability values for the set of abnormality classification labels exceeds a detection probability threshold, then the one of the plurality of probability values for the global abnormality label should also exceed the detection probability threshold;
wherein a second one of set of the plurality of desired label dependency rules indicates that if the one of the plurality of probability values for the global abnormality label exceeds the detection probability threshold, then at least one of the set of the plurality of probability values for the set of abnormality classification labels should also exceed the detection probability threshold;
wherein a third one of the set of the plurality of desired label dependency rules indicates that if none of the set of the plurality of probability values for the set of abnormality classification labels exceed the detection probability threshold, then the one of the plurality of probability values for the global abnormality label should not exceed the detection probability threshold; and
wherein a fourth one of the set of the plurality of desired label dependency rules indicates that if the one of the plurality of probability values for the global abnormality label does not exceed the detection probability threshold, then none of the set of the plurality of probability values for the set of abnormality classification labels should exceed the detection probability threshold.
The claims recite a combination of conditions defined by dependency rules related to global and abnormality classification labels that are obvious to one of ordinary skill in the art. For example, the global and classification labels appear to be organized in a hierarchical arrangement. So if a classification label is true then the associated global label must also be true. Similarly, if a global label is true, at least one classification label must also be true. In the converse, if a global label is false, then no classification labels related to the global label can be true; and if no classification label is true, then at least one global label must be false. These are intuitive conditions, and Examiner takes Official Notice that they are obvious to one of ordinary skill. It would then be .
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2009/0080731 A1 to Krishnapuram et al. discloses a system and method for multiple instance learning for computer aided medical image classification systems.
US PGPUB 2017/0200268 A1 to Podilchuk et al. discloses a CAD system trained using training data labeled by an expert.
US PGPUB 2019/0005684 A1 to Fauw et al. discloses a medical image analysis system trained using training data labeled by an expert.
CN 111046951 A to Li discloses training a medical image classifier using labels marked by experts.
WO 2005/001742 A2 to Krishnan discloses training a CAD process to detect regions of interest.
“Automated Image Modality Based Classification and Annotation to Improve Medical Image Retrieval”; Kalpathy-Cramer et al.; 2007
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Date: 4 August, 2021